EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wanli Wu on 5/27/2022.
The application has been amended as follows:
In claim 1, in line 19, replace “wherein R is C, R7a, and R7b are” with “wherein R is C, wherein R7a and R7b are”.
In claim 12, in the first line, replace “obtainable” with “obtained”.
Reasons for Allowance
Claims 1-20 are allowed.
The limitations that are the basis for the allowance appear in claim 1, a process of polymerizing an olefin monomer and at least one masked olefin monomer according to the Formula I, and either treating the product with a protic solution to perform an exchange reaction or contacting the product with a Bronsted acid solution followed by either treating with a monovalent salt or a multivalent salt.
Claims 2-11, 16-20 depend from claim 1 and therefore contain the limitations of claim 1.
The limitations that are the basis for the allowance appear in claim 12, an amorphous poyolefinic ionomer obtained by the process of claim 1. 
Claims 13-15 depend from claim 12 and therefore contain the limitations of claim 12.
Relevant prior art includes Bouyahyi (EP 3034545) (presented on the IDS of 6/17/2020), Imuta (US 7,393,907), and Van Tol (WO 97/42236) (presented on the IDS of 6/17/2020).
Bouyahyi teaches a process of polymerizing propylene and undecenol (¶ 340) to give an atactic polymer (¶324-326) where the polymerization uses TIBA (¶ 340) which forms a protecting group or ‘masking’ group on the undecanol. Bouyahyi fails to teach the polymers are amorphous and Bouyahyi fails to teach the polymers undergo claimed process step (b2) or (b3) which results in an ionomer. Rather Bouyahyi reacts the polymer with caprolactone to form a grafted copolymer. It is noted that the property of amorphous is not necessarily present in the copolymer.
Imuta teaches polar group containing olefin copolymers formed by reacting undecenol or undecetnic acid with propylene in the process of triisobutylalumnium (col. 177). Imuta fails to teach the polymers are amorphous and Imuta fails to teach the polymers undergo claimed process step (b2) or (b3) which results in an ionomer.
Van Tol teaches a process for the production of functional polyolefins where a polar monomer is reacted with a protecting compound prior to the copolymerization step (abstract) followed by removal of the protecting group with an acid such as HCl (pg. 24-25). Van Tol fails to teach the polymers are amorphous and Van Tol fails to teach the polymers undergo claimed process step (b2) or (b3) which results in an ionomer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764